*349RESOLUCIÓN
Habiendo atendido la Moción Solicitando la Reinstala-ción al Ejercicio de la Abogacía, presentada por el Sr. José Alcover García, los documentos sometidos con ésta y el In-forme sobre el Estado de la Obra Notarial Incautada, pre-sentado por la Directora de la Oficina de Inspección de Notarías, se ordena la reinstalación inmediata del señor Alcover García al ejercicio de la abogacía y la notaría.

Notifíquese por la vía telefónica y la vía ordinaria, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Corrada Del Río se inhibió.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo